UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-02421 The Tax-Exempt Bond Fund of America, Inc. (Exact name of registrant as specified in charter) 333 South Hope Street Los Angeles, California 90071 (Address of principal executive offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: August 31 Date of reporting period: August 31, 2007 Kimberly S. Verdick Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and address of agent for service) Copies to: Michael Glazer Paul, Hastings, Janofsky & Walker LLP 515 South Flower Street, 25th Floor Los Angeles, California 90071 (Counsel for the registrant) ITEM 1 – Reports to Stockholders [logo - American Funds®] The right choice for the long term® The Tax-Exempt Bond Fund of America The hunt for hidden value [photo of a butterfly on a leaf] Annual report for the year ended August 31, 2007 The Tax-Exempt Bond Fund of America® seeks a high level of federally tax-exempt current income, consistent with preservation of capital, through a diversified portfolio of municipal bonds. This fund is one of the 30 American Funds. American Funds ranks among the nation’s three largest mutual fund families. For 75 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 3.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity. For current information and month-end results, visit americanfunds.com. Investment highlights through August 31, 2007 12-month total return 1.60 % (income plus capital changes, with dividends reinvested) Tax-free distribution rate for August (income only, reflecting 3.75% maximum sales charge) With a fee waiver 3.96 % Without a fee waiver 3.93 % Taxable equivalent distribution rate* (assuming a 35% federal tax rate) With a fee waiver 6.09 % Without a fee waiver 6.05 % SEC 30-day tax-free yield (reflecting 3.75% maximum sales charge) With a fee waiver 3.80 % Without a fee waiver 3.77 % Taxable equivalent SEC yield* (assuming a 35% federal tax rate) With a fee waiver 5.85 % Without a fee waiver 5.80 % *Based on 2007 federal tax rates. The federal rates do not include an adjustment for the loss of personal exemptions and the phase-out of itemized deductions that are applicable to certain taxable income levels. For current yield information, please call toll-free: 800/421-0180. Contents Letter to shareholders 1 The value of a long-term perspective 3 Feature article: The hunt for hidden value 4 Summary investment portfolio 10 Financial statements 15 Board of directors and other officers 27 What makes American Funds different? back cover Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended September 30, 2007 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 3.75% maximum sales charge –1.57 % +2.97 % +4.45 % The total annual fund operating expense ratio for Class A shares as of the most recent fiscal year-end was 0.57%. This figure does not reflect a fee waiver currently in effect; therefore, the actual expense ratio is lower. The fund’s investment adviser waived 5% of its management fees from September 1, 2004, through March 31, 2005, and increased the waiver to 10% on April 1, 2005. Fund results shown reflect actual expenses, with the waiver applied. Fund results would have been lower without the waiver. Please see the Financial Highlights table on page 21 for details. The fund’s 30-day yield for Class A shares as of September 30, 2007, calculated in accordance with the Securities and Exchange Commission formula, was 3.82% (3.80% without the fee waiver). (For investors in the 35% tax bracket, this is equivalent to a taxable yield of 5.88% — 5.85% without the fee waiver.) The fund’s distribution rate for Class A shares as of that date was 3.92% (3.89% without the fee waiver). Both reflect the 3.75% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. Results for other share classes can be found on page 26. The return of principal in bond funds is not guaranteed. Bond funds have the same interest rate, inflation and credit risks that are associated with the underlying bonds owned by the fund. Income may be subject to state or local taxes. Also, distributions from gains on the sale of certain bonds purchased at less than par value and capital gain distributions, if any, are taxable. Fellow shareholders: [photo of a tropical flower - tall green leaves in the background] After a positive beginning to the fund’s fiscal year, prices of municipal bonds eased in the second half. The Tax-Exempt Bond Fund of America recorded a total return of 1.6% for the fiscal year ended August 31, 2007, which was positive but modest compared to recent annual periods. The fund continued providing shareholders with an attractive stream of tax-exempt income. During the year, the fund paid monthly dividends totaling more than 50 cents per share. Shareholders who reinvested their dividends earned a tax-free income return of 4.09% for the period. Those who took their dividends in cash earned a tax-free income return of 4.01% for the period. To match the 4.09% income return (with reinvested dividends), investors in the top 35% federal tax bracket would have had to earn 6.29% from a taxable investment for the period (and 6.17% for those who take dividends in cash). The fund’s total return was above that of its peer group benchmark, the Lipper General Municipal Debt Funds Average, which returned 1.0%. However, it lagged the 2.3% return of the unmanaged Lehman Brothers Municipal Bond Index, which measures investment-grade municipal bonds and has no expenses. Bond market overview During the fund’s fiscal year, the municipal bond market experienced a marked shift. During the first six months, the market was one without fear, demonstrated by the narrow credit spreads between lower rated and higher rated bonds. The second half brought a dramatic re-pricing of lower rated bonds. The year began with a relief rally for municipals as the Federal Reserve decided not to raise the federal funds rate for the first time after consecutive increases since 2004. That positive environment lasted until early December, when unexpected strength in the economy dashed investors’ hopes for a rate cut in early 2007. Municipal bonds were bolstered in February amid weak economic growth and growing concern about the housing market, which renewed hopes for a cut in interest rates. When this again failed to materialize by May, municipal bond prices fell. In the second half of the period, the turmoil in the subprime mortgage bond market — as well as leveraged buyout financings in the corporate high-yield market
